                                              Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       SECURITIES AND EXCHANGE                           Case No. 20-cv-04358-LB
                                           COMMISSION
                                  12
Northern District of California




                                                          Plaintiff,
 United States District Court




                                                                                             ORDER GRANTING THE
                                  13                                                         PLAINTIFF’S MOTION FOR
                                                    v.                                       DEFAULT JUDGMENT
                                  14
                                           JOHN LEO VALENTINE,                               Re: ECF No. 19
                                  15
                                                          Defendant.
                                  16

                                  17                                            INTRODUCTION
                                  18         In administrative proceedings before the United States Securities and Exchange Commission,
                                  19   the defendant John Valentine — an investment adviser — consented on October 20, 2016 to the
                                  20   entry of a cease-and-desist order (the “Commission Order”) that included a bar from the securities
                                  21   industry for two years and a civil monetary penalty of $140,000 plus interest. He never made any
                                  22   payments. The Commission sued to enforce the Commission Order under Section 15(b) of the
                                  23   Securities and Exchange Act of 1940 and Section 209(d) of the Investment Advisers Act of 1940.1
                                  24   Both parties consented to magistrate-judge jurisdiction, Mr. Valentine waived service, and he did
                                  25   not thereafter answer the complaint or otherwise defend the action.2 At the Commission’s request,
                                  26
                                       1
                                  27    Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Consents – ECF Nos. 6, 9; Waivers of Service – ECF Nos. 8, 12.

                                       ORDER – No. 20-cv-04358-LB
                                              Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 2 of 8




                                   1   the Clerk of the Court entered default against Mr. Valentine, and the Commission moved for

                                   2   default judgment.3 The court grants the motion and enters default judgment in the form proposed

                                   3   by the Commission.

                                   4                                                STATEMENT

                                   5         The Commission Order found that Mr. Valentine — the founder and former president of a

                                   6   former registered-investment-adviser firm called Valentine Capital Asset Management — failed to

                                   7   disclose a financial conflict of interest to his clients when he made an investment recommendation

                                   8   to them. In short, he had a personal financial incentive to make the recommendation. He also

                                   9   misled them by telling them that he had terminated Valentine Capital’s prior custodian when in

                                  10   fact, the custodian terminated the relationship in part due to its concern about the Commission’s

                                  11   enforcement action against Mr. Valentine.4

                                  12         The Commission instituted the cease-and-desist proceedings against Mr. Valentine under
Northern District of California
 United States District Court




                                  13   Section 15(b) of the Exchange Act and Sections 203(f) and 203(k) of the Advisers Act. In

                                  14   anticipation of those proceedings, Mr. Valentine submitted an offer of settlement, which the

                                  15   Commission accepted. In the offer of settlement, he consented to the entry of the Commission

                                  16   Order — providing for a $140,000 civil penalty, interest under 31 U.S.C. § 3717, and a two-year

                                  17   bar from the securities industry with a right to reapply — without admitting or denying its

                                  18   findings. The Commission issued the Commission Order on October 20, 2016.5 Mr. Valentine did

                                  19   not seek review of the Commission Order, and the time to do so has expired. Mr. Valentine did not

                                  20   make any payments.6

                                  21         The Commission then filed this lawsuit to enforce the Commission Order.7 Mr. Valentine

                                  22   executed a waiver of service, and his answer was due on November 19, 2020.8 Both parties

                                  23

                                  24   3
                                           Entry of Default – ECF No. 18; Mot. – ECF No. 19.
                                  25   4
                                           Compl. – ECF No. 1 at 4 (¶¶ 8–10).
                                       5
                                  26       Id. (¶¶ 11–15).
                                       6
                                           Id. at 3–4 (¶¶ 1–15); Schultze Decl. – ECF No. 19-2 at 2 (¶¶ 5–6).
                                  27   7
                                           Compl. – ECF No. 1.
                                  28   8
                                           Waiver of Service – ECF No. 12.

                                       ORDER – No. 20-cv-04358-LB                           2
                                              Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 3 of 8




                                   1   consented to magistrate-judge jurisdiction.9 Mr. Valentine did not answer the complaint. At the

                                   2   Commission’s request, the Clerk of Court entered Mr. Valentine’s default on December 1, 2020.10

                                   3   The Commission moved for default judgment and served Mr. Valentine.11 The court held a

                                   4   hearing on January 14, 2021. Mr. Valentine did not appear.

                                   5

                                   6                                                ANALYSIS

                                   7   1. Jurisdiction and Adequacy of Service

                                   8         Before entering default judgment, a court must determine whether it has subject-matter

                                   9   jurisdiction over the action and personal jurisdiction over the defendant. In re Tuli, 172 F.3d 707,

                                  10   712 (9th Cir. 1999). A court must also ensure the adequacy of service on the defendant. Timbuktu

                                  11   Educ. v. Alkaraween Islamic Bookstore, No. C 06–03025 JSW, 2007 WL 1544790, at *2 (N.D.

                                  12   Cal. May 25, 2007).
Northern District of California
 United States District Court




                                  13         The court has jurisdiction under Sections 21(e)(1) and 27(a) of the Exchange Act, 15 U.S.C.

                                  14   §§ 78u(e)(1) and 78aa(a), and Section 209(d) of the Advisers Act, 15 U.S.C. §§ 80b-1–80b-21,

                                  15   and Section 42(d) of the Investment Company Act, 15 U.S.C. §§ 80a-1–80a-64. Venue is in the

                                  16   Northern District of California under section 214(a) of the Advisers Act, 15 U.S.C. § 80b-1–80b-

                                  17   21, and Section 44 of the Investment Company Act, 15 U.S.C. § §§ 80a-1–80a-64, because Mr.

                                  18   Valentine is “found” or is an “inhabitant” here. The court has personal jurisdiction because Mr.

                                  19   Valentine lives here.12 He waived service. Fed. R. Civ. P. 4(d)(1), (4).

                                  20

                                  21   2. Default-Judgment Analysis

                                  22         Under Federal Rule of Civil Procedure 55(b)(2), a plaintiff may apply to the district court for

                                  23   — and the court may grant — a default judgment against a defendant who has failed to plead or

                                  24

                                  25   9
                                        Consent Forms – ECF Nos. 6, 9. Mr. Valentine is representing himself. The SEC filed his waiver of
                                  26   service and his consent to magistrate-judge jurisdiction.
                                       10
                                            Mot. – ECF No. 17; Entry of Default – ECF No. 18.
                                  27   11
                                            Mot. – ECF No. 19; Certificate of Service – ECF No. 19-1.
                                  28   12
                                            Compl. – ECF No 1 at 2 (¶ 4).

                                       ORDER – No. 20-cv-04358-LB                          3
                                            Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 4 of 8




                                   1   otherwise defend an action. After entry of default, well-pleaded allegations in the complaint

                                   2   regarding liability and entry of default are taken as true, except as to damages. Fair Hous. of

                                   3   Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002); TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

                                   4   915, 917–18 (9th Cir. 1987). The court need not make detailed findings of fact. Combs, 285 F.3d

                                   5   at 906. “A default judgment must not differ in kind from, or exceed in amount, what is demanded

                                   6   in the pleadings.” Fed. R. Civ. P. 54(c).

                                   7       “A defendant’s default does not automatically entitle the plaintiff to a court-ordered

                                   8   judgment.” Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002). The

                                   9   decision to grant or deny a default judgment lies within the court’s discretion. Draper v. Coombs,

                                  10   792 F.2d 915, 924–25 (9th Cir. 1986).

                                  11       In deciding whether to enter a default judgment, the court considers: “(1) the possibility of

                                  12   prejudice to the plaintiff, (2) the merits of the plaintiff’s substantive claim, (3) the sufficiency of
Northern District of California
 United States District Court




                                  13   the complaint, (4) the sum of money at stake in the action[,] (5) the possibility of a dispute

                                  14   concerning material facts[,] (6) whether the default was due to excusable neglect[,] and (7) the

                                  15   strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.”

                                  16   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). “Of all the Eitel factors, courts often

                                  17   consider the second and third factors to be the most important.” Mohanna v. Bank of Am., N.A.,

                                  18   No. 16-cv-01033-HSG, 2017 WL 976015, at *3 (N.D. Cal. Mar. 14, 2017) (internal quotation

                                  19   marks omitted) (citing cases).

                                  20       The Eitel factors favor entry of default judgment against the defaulting defendant.

                                  21       2.1   Possibility of Prejudice to the Plaintiff (First Eitel Factor)

                                  22       The first Eitel factor considers whether the plaintiff will suffer prejudice if default judgment is

                                  23   not entered, and whether such potential prejudice to the plaintiff weighs in favor of granting

                                  24   default judgment. Eitel, 782 F.2d at 1471; Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d

                                  25   1039, 1054–55 (N.D. Cal. 2010). This factor weighs in favor of granting default judgment because

                                  26   the Commission has no recourse otherwise. Cf. SEC v. Lowrance, No. 11-cv-03451-EJD, 2012

                                  27   WL 2599127, at *3 (N.D. Cal. July 5, 2012) (finding prejudice because, where “Defendants have

                                  28

                                       ORDER – No. 20-cv-04358-LB                          4
                                              Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 5 of 8




                                   1   elected not to take part in the litigation, the SEC will be unable to fulfill its mandate to enforce

                                   2   securities laws and to obtain injunctive relief if default judgment is not granted”).

                                   3         2.2     The Merits and Sufficiency of the Claims (Second and Third Eitel Factors)

                                   4         The second and third Eitel factors consider the merits of the claim and the sufficiency of the

                                   5   complaint. Eitel, 782 F.2d at 1471. “The Ninth Circuit has suggested that [these factors] require

                                   6   that plaintiffs’ allegations ‘state a claim on which the [plaintiffs] may recover.’” Kloepping v.

                                   7   Fireman’s Fund, No. C 94-2684 TEH, 1996 WL 75314, at *2 (N.D. Cal. Feb. 13, 1996) (quoting

                                   8   Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978)).

                                   9         The second and third factors favor granting default judgment.

                                  10         The Commission seeks enforcement of the Commission Order. It has the authority to do so

                                  11   under Section 209(d) of the Advisers Act, 15 U.S.C. § 80b-9(b):

                                  12               Whenever it shall appear to the Commission that any person has engaged, is engaging, or
Northern District of California
 United States District Court




                                                   is about to engage in any act or practice constituting a violation of . . . any . . . order
                                  13               hereunder, . . . it may in its discretion bring an action in the proper district court of the
                                                   United States, . . . to enforce compliance with . . . any . . . order hereunder.
                                  14

                                  15         Mr. Valentine may not challenge the validity of the order: all that is left to do is to enforce the

                                  16   order. Cf. SEC v. McCarthy, 322 F.3d 650, 658 (9th Cir. 2003) (it would be “redundant” to litigate

                                  17   the substantive issues of an SEC enforcement action in district court; “the time for adjudicating the

                                  18   merits of the claim have been exhausted; all that is left to do is enforce the order.”).

                                  19         2.3     The Sum of Money at Stake (Fourth Eitel Factor)

                                  20         The fourth Eitel factor considers the amount of money at stake in the litigation. Eitel, 782 F.2d

                                  21   at 1471. Here, the Commission seeks to enforce the Commission Order directing Mr. Valentine to

                                  22   pay a civil money penalty of $140,000 and interest under 31 U.S.C. § 3717 (until the entry of

                                  23   judgment, and injunctive relief.13 This factor weighs in favor of granting default judgment.

                                  24         2.4     Factual Dispute or Excusable Neglect (Fifth and Sixth Eitel Factors)

                                  25         The fifth and sixth Eitel factors consider the potential of factual disputes and whether a

                                  26   defendant’s failure to respond likely was due to excusable neglect. Eitel, 782 F.2d at 1471–72.

                                  27

                                  28   13
                                            Compl. – ECF No. 1 at 5–6 (Prayer for Relief).

                                       ORDER – No. 20-cv-04358-LB                             5
                                              Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 6 of 8




                                   1   Here, nothing suggests a factual dispute or excusable neglect: Mr. Valentine consented to the

                                   2   Commission Order, waived service, consented to this court’s jurisdiction, and had notice of all

                                   3   proceedings and an opportunity to object.14 These factors weigh in favor of granting default

                                   4   judgment.

                                   5         2.5   Policy Favoring Decisions on the Merits (Seventh Eitel Factor)

                                   6         The seventh Eitel factor is the strong policy favoring decisions on the merits. Although default

                                   7   judgment is disfavored, “[t]he very fact that F.R.C.P. 55(b) exists shows that this preference,

                                   8   standing alone, is not dispositive.” Kloepping, 1996 WL 75314 at *3. “While the Federal Rules do

                                   9   favor decisions on the merits, they also frequently permit termination of cases before the court

                                  10   reaches the merits[,] . . . [as] when a party fails to defend against an action[.]” Id. Mr. Valentine

                                  11   failed to participate in the lawsuit, and a decision on the merits is impossible.

                                  12                                               *         *    *
Northern District of California
 United States District Court




                                  13         In sum, the Eitel factors weigh in favor of entering default judgment. The next section

                                  14   addresses the scope of relief.

                                  15

                                  16   3. Relief Sought

                                  17         The plaintiff seeks payment of a civil money penalty of $140,000, outstanding interest, post-

                                  18   judgment interest, and injunctive relief.15 The Commission already adjudicated the merits of its

                                  19   claims against Mr. Valentine and set the damages and injunctive relief. The Commission Order

                                  20   and the complaint gave notice to Mr. Valentine. The Commission also proved its damages — in

                                  21   the form of Mr. Valentine’s failure to make a payment — through its declaration in support of the

                                  22   default judgment.16 It is entitled to accrued interest under 31 U.S.C. § 3717(a)(1) through the date

                                  23   of judgment and post-judgment interest thereafter under 28 U.S.C. § 1961(a). It is entitled to entry

                                  24   of judgment on the injunctive relief in the Commission Order (as set forth in the next section).

                                  25

                                  26
                                       14
                                            Waivers of Service – ECF No. 8; ECF No. 12; Certificate of Service – ECF No. 19-1.
                                  27   15
                                            Compl. – ECF No. 1 at 5–6 (Prayer for Relief).
                                  28   16
                                            Schultze Decl. – ECF No. 19-2.

                                       ORDER – No. 20-cv-04358-LB                            6
                                           Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 7 of 8




                                   1                                            CONCLUSION

                                   2      The court grants the Commission’s motion for default judgment and enters default judgment

                                   3   against the defendant John Leo Valentine as follows.

                                   4

                                   5   1. Monetary Penalty

                                   6      The defendant must pay a civil monetary penalty of $140,000 plus interest under 31 U.S.C. §
                                   7   3717 through entry of judgment and post-judgment interest under 28 U.S.C.§ 1961.
                                   8      The defendant must make payment in one of the following ways:
                                   9          (1) He may transmit payment electronically to the Commission, which will provide
                                                  detailed ACH transfer/Fedwire instructions upon request;
                                  10
                                              (2) He may make direct payment from a bank account via Pay.gov through the SEC
                                  11              website at http://www.sec.gov/about/offices/ofm.htm; or
                                              (3) He may pay by certified check, bank cashier’s check, or United States postal money
                                  12
Northern District of California




                                                  order, made payable to the Securities and Exchange Commission and hand-delivered or
 United States District Court




                                  13              mailed to:
                                                      Enterprise Services Center
                                  14
                                                      Accounts Receivable Branch
                                  15                  HQ Bldg., Room 181, AMZ-341
                                                      6500 South MacArthur Boulevard
                                  16                  Oklahoma City, OK 73169
                                  17      Payments by check or money order must be accompanied by a cover letter identifying the

                                  18   defendant in this action making the payment, and the name of this Court and the docket number of

                                  19   this action. A copy of the cover letter and check or money order must be sent to Carol E. Schultze,

                                  20   Securities and Exchange Commission, 100 F Street, NE, Mail stop 5628, Washington, DC 20549-

                                  21   5628 or via email at schultzec@sec.gov

                                  22

                                  23   2. Injunctive Relief

                                  24      The defendant:

                                  25          (1) must cease and desist from committing or causing any violations and any future
                                                  violations of Sections 206(2) of the Advisers Act;
                                  26
                                              (2) is barred from association with any broker, dealer, investment advisor, municipal
                                  27              securities dealer, municipal advisor, transfer agent, or nationally recognized statistical
                                                  rating organization until he has applied and been granted a right of reentry from the
                                  28              appropriate self-regulatory agency, or if there is none, to the Commission; and

                                       ORDER – No. 20-cv-04358-LB                        7
                                           Case 3:20-cv-04358-LB Document 24 Filed 01/15/21 Page 8 of 8




                                              (3) is barred from participating in any offering of a penny stock, including: acting as a
                                   1              promotor, finder, consultant, agent or other person who engages in activities with a
                                   2              broker, dealer or issuer for purposes of the issuance or trading in any penny stock, or
                                                  inducing or attempting to induce the purchase or sale of any penny stock until he has
                                   3              applied for and been granted a right of reentry from the appropriate self-regulatory
                                                  agency, or if there is none, to the Commission.
                                   4
                                       3. Other Relief
                                   5
                                          The court, subject to the foregoing, may order such relief as may be necessary for enforcement
                                   6
                                       of any order of this court as to the civil monetary penalty pursuant to the Federal Debt Collection
                                   7
                                       Procedures Act, 28 U.S.C § 3001–3308.
                                   8

                                   9
                                       4. Retention of Jurisdiction
                                  10
                                          The court retains jurisdiction to enforce the terms of this judgment.
                                  11
                                          IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                          Dated: January 14, 2021
                                  13
                                                                                       ______________________________________
                                  14
                                                                                       LAUREL BEELER
                                  15                                                   United States Magistrate Judge

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-04358-LB                       8
